PER CURIAM.
This is an appeal of a final summary judgment entered in favor of appellee, Sunshine State Messenger Service, Inc. We reverse and remand since there are genuine issues of material fact concerning the formation, interpretation and performance of the contract in question.
To prevent any possible misunderstanding, this court is not now ruling on the nature or the extent of damages suffered as a result of the alleged breach.
REVERSED AND REMANDED.
HERSEY and PARIENTE, JJ., and WALDEN, JAMES H., Senior Judge concur.